
	
		II
		110th CONGRESS
		1st Session
		S. 1919
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Baucus (for himself,
			 Mr. Hatch, and Ms. Stabenow) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To establish trade enforcement priorities for the United
		  States, to strengthen the provisions relating to trade remedies, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Enforcement Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Trade enforcement priorities
					Sec. 101. Identification of trade enforcement
				priorities.
					TITLE II—WTO Dispute Settlement Review Commission
					Sec. 201. Definitions.
					Sec. 202. Establishment of Commission.
					Sec. 203. Membership.
					Sec. 204. Duties of the Commission.
					Sec. 205. Powers of the Commission.
					Sec. 206. Changes in agency regulations or practice relating to
				adverse finding.
					TITLE III—Market disruption by imports from China
					Sec. 301. Limitation on presidential discretion.
					TITLE IV—Strengthening antidumping and countervailing duty
				laws
					Sec. 401. Application of countervailing duties to nonmarket
				economies.
					Sec. 402. Clarification of determination of material
				injury.
					TITLE V—Trade enforcement personnel
					Sec. 501. Chief Trade Enforcement Officer.
					Sec. 502. Trade Enforcement Working Group.
					Sec. 503. Authorization of appropriations.
					TITLE VI—Intellectual property enforcement personnel
					Sec. 601. Section 337 judges.
					TITLE VII—Interagency trade organization
					Sec. 701. Clarification of role of interagency trade
				organization established under section 242(a)
				of the Trade Expansion Act of 1962.
				
			ITrade enforcement
			 priorities
			101.Identification
			 of trade enforcement priorities
				(a)In
			 generalSection 310 of the Trade Act of 1974 (19 U.S.C. 2420) is
			 amended to read as follows:
					
						310.Identification
				of trade enforcement priorities
							(a)Identification
				and annual reportNot later than 75 days after the date that the
				National Trade Estimate under section 181(b) is required to be submitted each
				calendar year, the United States Trade Representative shall—
								(1)identify the
				trade enforcement priorities of the United States;
								(2)identify trade
				enforcement actions that the United States has taken during the previous year
				and provide an assessment of the impact those enforcement actions have had in
				addressing foreign trade barriers;
								(3)identify the
				priority foreign country trade practices on which the Trade Representative will
				focus the trade enforcement efforts of the United States during the upcoming
				year; and
								(4)submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives and publish in the Federal Register a report on the
				priorities, actions, assessments, and practices identified in paragraphs (1),
				(2), and (3).
								(b)Factors To
				considerIn identifying priority foreign country trade practices
				under subsection (a)(3), the Trade Representative shall—
								(1)focus on those
				practices the elimination of which is likely to have the most significant
				potential to increase United States economic growth, either directly or through
				the establishment of a beneficial precedent; and
								(2)take into account
				all relevant factors, including—
									(A)the major
				barriers and trade distorting practices described in the most recent National
				Trade Estimate required under section 181(b);
									(B)the findings and
				practices described in the most recent report required under—
										(i)section
				182;
										(ii)section 1377 of
				the Omnibus Trade and Competitiveness Act of 1988 (19 U.S.C. 3106);
										(iii)section 3005 of
				the Omnibus Trade and Competitiveness Act of 1988 (22 U.S.C. 5305); and
										(iv)section 421 of
				the U.S.-China Relations Act of 2000 (22 U.S.C. 6951);
										(C)the findings and
				practices described in any other report addressing international trade and
				investment barriers prepared by the Trade Representative or any other agency
				during the 12 months preceding the date on which the report described in
				subsection (a)(4) is required to be submitted;
									(D)a foreign
				country’s compliance with any trade agreements to which both the foreign
				country and the United States are parties;
									(E)a foreign
				country’s compliance with internationally recognized sanitary and phytosanitary
				standards;
									(F)the implications
				of a foreign country’s procurement plans and policies; and
									(G)the international
				competitive position and export potential of United States products and
				services.
									(c)Consultation
								(1)In
				generalNot later than 45 days after the date that the National
				Trade Estimate under section 181(b) is required to be submitted, the Trade
				Representative shall consult with the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives with respect to
				the priorities, actions, assessments, and practices required to be identified
				in the report under subsection (a).
								(2)Vote of
				committeeIf, as a result of the consultations described in
				paragraph (1), either the Committee on Finance of the Senate or the Committee
				on Ways and Means of the House of Representatives requests identification of a
				priority foreign country trade practice by majority vote of the Committee, the
				Trade Representative shall include such identification in the report required
				under subsection (a).
								(3)Determination
				not to include priority foreign country trade practicesThe Trade
				Representative may determine not to include the priority foreign country trade
				practice requested under paragraph (2) in the report required under subsection
				(a) only if the Trade Representative finds that—
									(A)such practice is
				already being addressed under provisions of United States trade law, under the
				Uruguay Round Agreements (as defined in section 2(7) of the Uruguay Round
				Agreements Act (19 U.S.C. 3501(7))), under a bilateral or regional trade
				agreement, or as part of trade negotiations with that foreign country or other
				countries, and progress is being made toward the elimination of such practice;
				or
									(B)identification of
				such practice as a priority foreign country trade practice would be contrary to
				the interests of United States trade policy.
									(4)Reasons for
				determinationIn the case of a determination made pursuant to
				paragraph (3), the Trade Representative shall set forth in detail the reasons
				for that determination in the report required under subsection (a).
								(d)Investigation
				and resolution
								(1)In
				generalUpon submission of the report required under subsection
				(a), the Trade Representative shall, with respect to any priority foreign
				country trade practice identified, seek satisfactory resolution with the
				country concerned under the auspices of the World Trade Organization, pursuant
				to a bilateral or regional trade agreement to which the United States is a
				party, or by any other means. A satisfactory resolution may include elimination
				of the practice or, if not feasible, providing for compensatory trade
				benefits.
								(2)Consultations;
				investigationsNot later than 120 days after the date that the
				report described in subsection (a) is required to be submitted, the Trade
				Representative shall, with respect to any priority foreign country trade
				practice identified—
									(A)initiate dispute
				settlement consultations in the World Trade Organization;
									(B)initiate dispute
				settlement consultations under the applicable provisions of any bilateral or
				regional trade agreement to which the United States is a party;
									(C)initiate an
				investigation under section 302(b)(1);
									(D)seek to negotiate
				an agreement that provides for the elimination of the priority foreign country
				trade practice or, if elimination of the practice is not feasible, an agreement
				that provides for compensatory trade benefits; or
									(E)take any other
				action necessary to eliminate the priority foreign country trade
				practice.
									(3)ReportIf
				the Trade Representative takes action under subparagraph (E) of paragraph (2),
				the Trade Representative shall, on the same day the Trade Representative takes
				such action, transmit to Congress a report describing in detail the action, the
				reasons for taking the action, and the reasons why the Trade Representative did
				not take action under subparagraphs (A) through (D) of such paragraph.
								(e)Additional
				reportingThe Trade Representative shall report to the Committee
				on Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives every 6 months on the progress being made to realize the trade
				enforcement priorities identified in subsection (a)(1) and the steps being
				taken to address the priority foreign country trade practices identified in
				subsection
				(a)(3).
							.
				(b)Conforming
			 amendmentThe table of contents for the Trade Act of 1974 is
			 amended by striking the item relating to section 310, and inserting the
			 following new item:
					
						
							Sec. 310. Identification of trade enforcement
				priorities.
						
						.
				IIWTO
			 Dispute Settlement Review Commission
			201.DefinitionsFor purposes of this title—
				(1)Adverse
			 findingThe term adverse finding means a finding by
			 a dispute settlement panel or the Appellate Body that any law, regulation, or
			 practice of, or application thereof by, the United States or any State is
			 inconsistent with the obligations of the United States under a Uruguay Round
			 Agreement (or nullifies or impairs benefits accruing to a WTO Member under such
			 an Agreement).
				(2)Appellate
			 bodyThe term Appellate Body means the Appellate
			 Body established by the Dispute Settlement Body pursuant to Article 17.1 of the
			 Dispute Settlement Understanding.
				(3)Dispute
			 settlement bodyThe term Dispute Settlement Body
			 means the Dispute Settlement Body established pursuant to the Dispute
			 Settlement Understanding.
				(4)Dispute
			 settlement panel; panelThe terms dispute settlement
			 panel and panel mean a panel established pursuant to
			 Article 6 of the Dispute Settlement Understanding.
				(5)Dispute
			 settlement understandingThe term Dispute Settlement
			 Understanding means the Understanding on Rules and Procedures Governing
			 the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(16)).
				(6)Terms of
			 referenceThe term terms of reference has the
			 meaning given such term in the Dispute Settlement Understanding.
				(7)Trade
			 representativeThe term Trade Representative means
			 the United States Trade Representative.
				(8)Uruguay round
			 agreementThe term Uruguay Round Agreement means any
			 of the Agreements described in section 101(d) of the Uruguay Round Agreements
			 Act (19 U.S.C. 3511(d)).
				(9)World Trade
			 Organization; WTOThe terms World Trade Organization
			 and WTO mean the organization established pursuant to the WTO
			 Agreement.
				(10)WTO
			 agreementThe term WTO Agreement means the Agreement
			 Establishing the World Trade Organization entered into on April 15,
			 1994.
				(11)WTO
			 memberThe term WTO Member has the meaning given
			 that term in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(10)).
				202.Establishment
			 of CommissionThere is
			 established a commission to be known as the WTO Dispute Settlement Review
			 Commission (in this section referred to as the
			 Commission).
			203.Membership
				(a)CompositionThe
			 Commission shall be composed of 5 members, all of whom shall either be retired
			 judges of the Federal judicial circuits or have substantial expertise in
			 international trade law. The members shall be appointed by the President, after
			 consultation with the majority leader and minority leader of the Senate, the
			 majority leader and minority leader of the House of Representatives, the
			 chairman and ranking member of the Committee on Finance of the Senate, and the
			 chairman and ranking member of the Committee on Ways and Means of the House of
			 Representatives.
				(b)Date of
			 appointmentThe appointments of the initial members of the
			 Commission shall be made not later than 90 days after the date of enactment of
			 this Act.
				(c)Period of
			 appointment; vacancies
					(1)In
			 generalMembers of the Commission shall each be appointed for a
			 term of 5 years, except that 3 of the initial members shall each be appointed
			 for a term of 3 years.
					(2)Vacancies
						(A)In
			 generalAny vacancy on the Commission shall not affect its
			 powers, but shall be filled in the same manner as the original appointment and
			 shall be subject to the same conditions as the original appointment.
						(B)Unexpired
			 termAn individual chosen to fill a vacancy shall be appointed
			 for the unexpired term of the member replaced.
						(d)Meetings
					(1)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(2)Subsequent
			 meetingsThe Commission shall meet subsequently at the call of
			 the Chairperson.
					(e)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(f)Chairperson and
			 vice chairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among its members.
				(g)Affirmative
			 determinationsAn affirmative vote by a majority of the members
			 of the Commission shall be required for any affirmative determination by the
			 Commission under section 204.
				(h)FundingMembers
			 of the Commission shall be allowed travel expenses, including per diem in lieu
			 of subsistence at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
				204.Duties of the
			 Commission
				(a)Review of WTO
			 Dispute Settlement Reports
					(1)In
			 generalThe Commission shall review—
						(A)all reports of
			 dispute settlement panels or the Appellate Body that contain adverse findings
			 and that are adopted by the Dispute Settlement Body; and
						(B)upon the request
			 of the Trade Representative, the chairman or ranking member of the Committee on
			 Finance of the Senate, or the chairman or ranking member of the Committee on
			 Ways and Means of the House of Representatives, any other report of a dispute
			 settlement panel or the Appellate Body that is adopted by the Dispute
			 Settlement Body.
						(2)Scope of
			 reviewThe Commission shall conduct a complete review of the
			 reports described in paragraph (1) and determine whether the panel or Appellate
			 Body, as the case may be—
						(A)exceeded its
			 authority or its terms of reference;
						(B)added to the
			 obligations, or diminished the rights, of the United States under the Uruguay
			 Round Agreement that is the subject of the report;
						(C)acted arbitrarily
			 or capriciously, engaged in misconduct, or demonstrably departed from the
			 procedures specified for panels and the Appellate Body in the applicable
			 Uruguay Round Agreement; or
						(D)deviated from the
			 applicable standard of review, including in antidumping, countervailing duty,
			 and other unfair trade remedy cases, the standard of review set forth in
			 Article 17.6 of the Agreement on Implementation of Article VI of the General
			 Agreement on Tariffs and Trade, 1994.
						(3)No
			 deferenceIn making its determination under paragraph (2), the
			 Commission shall not accord deference to findings of law made by the dispute
			 settlement panel or the Appellate Body, as the case may be.
					(4)Affirmative
			 determinationIf the Commission makes an affirmative
			 determination with respect to the action of a panel or the Appellate Body under
			 subparagraph (A), (B), (C), or (D) of paragraph (2), the Commission shall
			 determine whether the action of the panel or Appellate Body materially affected
			 the outcome of the report of the panel or Appellate Body.
					(b)Determination;
			 report
					(1)Determination
						(A)In
			 generalNot later than 120 days after the date on which the
			 Commission receives notice of a finding or request under section 205(b), the
			 Commission shall make a written determination with respect to matters described
			 in subsection (a)(2) and (4), including a full analysis of the basis for its
			 determination. A vote by a majority of the members of the Commission shall
			 constitute a determination of the Commission, although the members need not
			 agree on the basis for their vote.
						(B)Dissenting or
			 concurring opinionsAny member of the Commission who disagrees
			 with a determination of the Commission or who concurs in such a determination
			 on a basis different from that of the Commission or other members of the
			 Commission may write an opinion expressing such disagreement or concurrence, as
			 the case may be.
						(2)ReportThe
			 Commission shall promptly report the determinations described in paragraph
			 (1)(A) to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives. The Commission shall include with the
			 report any opinions written under paragraph (1)(B) with respect to the
			 determination and a summary of any comments submitted pursuant to section
			 205(b)(2)(A).
					(3)Availability to
			 the publicEach report of the Commission under paragraph (2),
			 together with any opinions included with the report, shall be made available to
			 the public.
					205.Powers of the
			 Commission
				(a)HearingsThe
			 Commission may hold any hearings, sit and act at any time and place, take any
			 testimony, and receive any evidence as the Commission considers advisable to
			 carry out the purposes of this title. The Commission shall provide reasonable
			 notice of a hearing held pursuant to this subsection.
				(b)Information
			 from interested parties and Federal agencies
					(1)Notification to
			 commission
						(A)Under section
			 204(a)(1)(A)The Trade
			 Representative shall advise the Commission not later than 5 days after the date
			 the Dispute Settlement Body adopts an adverse finding that is to be reviewed by
			 the Commission under section 204(a)(1)(A).
						(B)Under Section
			 204(a)(1)(B)A request made by
			 the Trade Representative, the chairman or ranking member of the Committee on
			 Finance of the Senate, or the chairman or ranking member of the Committee on
			 Ways and Means of the House of Representatives under section 204(a)(1)(B) shall
			 be made not later than 1 year after the Dispute Settlement Body adopts the
			 report that is the subject of the request.
						(2)Submissions and
			 requests for information
						(A)In
			 generalThe Commission shall promptly publish notice in the
			 Federal Register of any notice or request received under paragraph (1), and
			 provide notice of an opportunity for interested parties to submit comments to
			 the Commission.
						(B)Comments
			 available to publicThe Commission shall make comments submitted
			 pursuant to subparagraph (A) available to the public.
						(C)Information
			 from Federal agencies and departmentsThe Commission may secure
			 directly from any Federal department or agency any information the Commission
			 considers necessary to carry out the provisions of this title. Upon request of
			 the Chairperson of the Commission, the head of the department or agency shall
			 furnish the requested information to the Commission in a timely manner.
						(3)Access to panel
			 and appellate body documents
						(A)In
			 generalThe Trade Representative shall make available to the
			 Commission all submissions and relevant documents relating to the panel or
			 Appellate Body report at issue, including any information contained in
			 submissions and relevant documents identified by the provider of the
			 information as proprietary information or information designated as
			 confidential by a foreign government.
						(B)Public
			 accessAny document that the Trade Representative submits to the
			 Commission shall be available to the public, except information that is
			 identified as proprietary or confidential or the disclosure of which would
			 otherwise violate the rules of the WTO.
						(4)Assistance from
			 Federal agencies; confidentiality
						(A)Administrative
			 assistanceAny agency or department of the United States that is
			 designated by the President shall provide administrative services, funds,
			 facilities, staff, or other support services to the Commission to assist the
			 Commission with the performance of the Commission’s functions.
						(B)ConfidentialityThe
			 Commission shall protect from disclosure any document or information submitted
			 to it by a department or agency of the United States that the agency or
			 department requests be kept confidential. The Commission shall not be
			 considered to be an agency for purposes of section 552 of title 5, United
			 States Code.
						206.Changes in
			 agency regulations or practice relating to adverse findingSection 123(g) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3533(g)) is amended in paragraph (1)—
				(1)in subparagraph
			 (E), by striking and;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(3)by inserting
			 after subparagraph (E) the following new subparagraph:
					
						(F)the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives have received the report on the determinations of the WTO
				Dispute Settlement Review Commission under section 204(b)(2) of the Trade
				Enforcement Act of 2007 with respect to the relevant dispute settlement panel
				or Appellate Body report;
				and
						.
				IIIMarket
			 disruption by imports from China
			301.Limitation on
			 presidential discretionSection 421 of the Trade Act of 1974 (19
			 U.S.C. 2451) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 any before increased duties; and
					(B)by striking
			 , to the extent and for such period and all that follows to the
			 end period and inserting recommended by the International Trade
			 Commission;
					(2)in subsection
			 (e), in the second sentence, by striking agreed upon by either
			 group and all that follows to the end period and inserting shall
			 be considered an affirmative determination under subsection (b);
				(3)in subsection
			 (f)—
					(A)in the heading,
			 by striking on Proposed
			 Remedies and inserting for Relief;
					(B)in the first
			 sentence—
						(i)by
			 striking the President or Trade Representative may consider as
			 and inserting is to be considered; and
						(ii)by
			 striking the Commission shall propose and inserting the
			 Commission shall recommend; and
						(C)in the second
			 sentence, by striking proposed action and inserting
			 recommended action;
					(4)in subsection
			 (g)(2)(B)—
					(A)by striking
			 or may be considered by the President or the Trade Representative
			 as and inserting or if the determination is considered to
			 be; and
					(B)by striking
			 on proposed remedies and inserting for
			 relief;
					(5)in subsection
			 (h)—
					(A)in the heading,
			 by striking Proposed
			 measure and recommendation to the President and
			 inserting Recommended
			 Relief and Report by Trade Representative;
					(B)in paragraph
			 (1)—
						(i)by
			 striking measure proposed by the Trade Representative to be taken
			 pursuant to subsection (a) and inserting relief recommended by
			 the Commission under subsection (f); and
						(ii)by
			 striking proposed measure and inserting recommended
			 relief;
						(C)in paragraph (2),
			 by striking on the measure proposed by the Trade Representative
			 and all that follows to the end period and inserting , shall transmit a
			 report to the President recommending what action to take under subsection
			 (k); and
					(D)by adding at the
			 end the following new paragraph:
						
							(3)The Trade Representative, after
				submitting a report to the President under paragraph (2), shall promptly make
				the report available to the public, excluding any proprietary or confidential
				information. The Trade Representative shall publish a summary of the report in
				the Federal
				Register.
							;
					(6)in subsection
			 (i)—
					(A)in the flush
			 sentence at the end of paragraph (1), by striking agreed upon by either
			 group and all that follows to the end period and inserting shall
			 be considered an affirmative determination of the Commission;
			 and
					(B)by striking
			 paragraphs (2), (3), and (4), and inserting the following:
						
							(2)On the date on which the Commission
				completes its determinations under paragraph (1), the Commission shall transmit
				a report on the determinations to the President and the Trade Representative,
				including the reasons for its determinations. If the determinations under
				paragraph (1) are affirmative or if the determinations are considered to be
				affirmative under paragraph (1), the Commission shall include in its report its
				recommendations on provisional relief to be taken to prevent or remedy the
				market disruption. Only those members of the Commission who agreed to the
				affirmative determinations under paragraph (1) are eligible to vote on the
				recommended provisional relief to prevent or remedy market disruption. Members
				of the Commission who did not agree to the affirmative determinations may
				submit, in the report, dissenting or separate views regarding the determination
				and any recommendation of provisional relief referred to in this
				paragraph.
							(3)The provisional relief referred to in
				paragraph (2) may include—
								(A)the imposition of or increase in any
				duty;
								(B)any modification, or imposition of any
				quantitative restriction on the importation of any article into the United
				States; or
								(C)any combination of actions under
				subparagraph (A) or (B).
								(4)If the determinations under paragraph
				(1) are affirmative or if the determinations are considered to be affirmative
				under paragraph (1), the Trade Representative shall, within 10 days after
				receipt of the Commission's report, transmit a report to the President
				recommending what action to take with respect to provisional relief under
				subsection (k).
							(5)(A)The President shall
				proclaim any provisional relief recommended by the Commission not later than 10
				days after the date the President receives the report described in paragraph
				(4) from the Trade Representative.
								(B)Any provisional relief proclaimed by
				the President pursuant to a determination of critical circumstances shall
				remain in effect for a period not to exceed 200 days.
								(C)Provisional relief shall cease to
				apply upon the effective date of relief proclaimed under subsection (a), upon a
				decision by the President not to provide such relief under subsection (k), or
				upon a negative determination by the Commission under subsection
				(b).
								;
					(7)in subsection
			 (j)—
					(A)in paragraph (1),
			 by striking which the Trade Representative considers to be and
			 inserting that is considered to be;
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)If no agreement is reached with the
				People's Republic of China pursuant to consultations under paragraph (1) in the
				time required for Presidential action under subsection (k), or if the President
				determines that an agreement reached pursuant to such consultations is not
				preventing or remedying the market disruption at issue in the time required for
				Presidential action under subsection (k), the President shall provide import
				relief in accordance with subsection
				(a).
							.
					(8)in subsection
			 (k)—
					(A)in the heading,
			 by striking Standard for
			 presidential action and inserting
			 Timing for presidential
			 action; exceptions;
					(B)in paragraph (1),
			 by striking a recommendation from the Trade Representative and
			 all that follows to the end period and inserting a report from the Trade
			 Representative under subsection (h)(2), the President shall, pursuant to
			 subsection (a), proclaim the relief recommended by the Commission;
			 and
					(C)by amending
			 paragraph (2) to read as follows:
						
							(2)The President may decline to proclaim
				relief pursuant to subsection (a), may proclaim relief pursuant to subsection
				(a) that differs from the relief recommended by the Commission, may decline to
				proclaim provisional relief pursuant to subsection (i), or may proclaim
				provisional relief pursuant to subsection (i) that differs from the relief
				recommended by the Commission—
								(A)only in extraordinary cases;
				and
								(B)only if the President determines that
				providing relief or provisional relief pursuant to subsection (a) or (i) or
				providing the relief recommended by the Commission pursuant to subsection (a)
				or (i)—
									(i)would have an adverse impact on the
				United States economy that clearly and significantly outweighs the benefits of
				such action; or
									(ii)would cause serious harm to the
				national security of the United
				States.
									;
					(9)in subsection
			 (l), by amending paragraph (1) to read as follows:
					
						(1)The President’s decision under
				subsection (k) shall be submitted to the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives and shall be
				published in the Federal Register within 15 days of the decision. In the
				submission to the committees and in publication in the Federal Register, the
				President shall include the reasons for the decision and the scope and duration
				of any action taken. If the President takes action that differs from the action
				recommended by the Commission under subsection (f) or declines to take action
				pursuant to subsection (k)(2), the President shall state in detail the reasons
				for such action or
				inaction.
						;
				(10)by redesignating
			 subsections (m) through (o) as subsections (n) through (p),
			 respectively;
				(11)by inserting
			 after subsection (l) the following new subsection:
					
						(m)Implementation
				of action recommended by Commission(1)If the President takes
				action that differs from the action recommended by the Commission under
				subsection (f) or declines to take action pursuant to subsection (k)(2)(B)(i),
				the action recommended by the Commission under subsection (f) shall take effect
				(as provided in subsection (n)(2)) upon the enactment of a joint resolution
				described in paragraph (2) within the 90-day period beginning on the date on
				which the President’s decision is transmitted to the Congress pursuant to
				subsection (l).
							(2)For purposes of this section, the
				term joint resolution means a joint resolution of the 2 Houses of
				the Congress, the sole matter after the resolving clause of which is as
				follows: That the Congress does not approve the action taken by, or the
				determination of, the President under section 421 of the Trade Act of 1974,
				notice of which was transmitted to the Congress on ______., with the
				blank space being filled with the appropriate date.
							(3)The provisions of section 152 (b),
				(d), (e), and (f) of the Trade Act of 1974 (19 U.S.C. 2192(b), (d), (e), and
				(f)) shall apply to joint resolutions under this section.
							(4)It is not in order for—
								(A)the Senate to consider any joint
				resolution not reported by the Committee on Finance; or
								(B)the House of Representatives to
				consider any joint resolution not reported by the Committee on Ways and
				Means.
								;
				(12)in subsection
			 (n), as redesignated, by striking Import relief under this
			 section and all that follows to the end period and inserting the
			 following:
					
						(1)Except as provided in paragraph (2),
				import relief under this section shall take effect not later than 15 days after
				the President’s determination to provide such relief.
						(2)If the action recommended by the
				Commission takes effect pursuant to subsection (m), the President shall, within
				15 days after the date of the enactment of the joint resolution referred to in
				subsection (m), proclaim the action recommended by the Commission under
				subsection (f). Such action shall take effect not later than 15 days after the
				date of the President’s
				proclamation.
						;
				(13)in subsection
			 (o), as redesignated—
					(A)in paragraph (1),
			 by striking 6-month and inserting 1-year;
			 and
					(B)in paragraph (3),
			 by inserting or (m) after subsection (k);
			 and
					(14)in subsection
			 (p), as redesignated—
					(A)in paragraph (1),
			 by inserting or (m) after subsection (k);;
			 and
					(B)in paragraph (3),
			 by striking subsection (m) and inserting subsection
			 (n).
					IVStrengthening
			 antidumping and countervailing duty laws
			401.Application of
			 countervailing duties to nonmarket economies
				(a)In
			 generalSection 701(a)(1) of the Tariff Act of 1930 (19 U.S.C.
			 1671(a)(1)) is amended by inserting (including a nonmarket economy
			 country) after country each place it appears.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to petitions
			 filed under section 702 of the Tariff Act of 1930 (19 U.S.C. 1671a) on or after
			 October 1, 2006.
				402.Clarification
			 of determination of material injurySection 771(7) of the Tariff Act of 1930 (19
			 U.S.C. 1677(7)) is amended by adding at the end the following new
			 subparagraph:
				
					(J)Clarification
				of determination of material injuryIn determining if there is
				material injury, or threat of material injury, by reason of imports of the
				subject merchandise, the Commission shall make its determination without regard
				to—
						(i)whether other
				imports are likely to replace the subject merchandise, or
						(ii)the effect of a
				potential order on the domestic
				industry.
						.
			VTrade enforcement
			 personnel
			501.Chief Trade
			 Enforcement Officer
				(a)Establishment
			 of positionSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C.
			 2171(b)(2)) is amended to read as follows:
					
						(2)There shall be in the Office 3 Deputy
				United States Trade Representatives, 1 Chief Agricultural Negotiator, and 1
				Chief Trade Enforcement Officer who shall all be appointed by the President, by
				and with the advice and consent of the Senate. As an exercise of the rulemaking
				power of the Senate, any nomination of a Deputy United States Trade
				Representative, the Chief Agricultural Negotiator, or the Chief Trade
				Enforcement Officer submitted to the Senate for its advice and consent, and
				referred to a committee, shall be referred to the Committee on Finance. Each
				Deputy United States Trade Representative, the Chief Agricultural Negotiator,
				and the Chief Trade Enforcement Officer shall hold office at the pleasure of
				the President and shall have the rank of
				Ambassador.
						.
				(b)Functions of
			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.
			 2171(c)) is amended by adding at the end the following new paragraph:
					
						(6)The principal function of the Chief
				Trade Enforcement Officer shall be to ensure that United States trading
				partners comply with trade agreements to which the United States is a party.
				The Chief Trade Enforcement Officer shall assist the United States Trade
				Representative in investigating and prosecuting disputes pursuant to trade
				agreements to which the United States is a party, including before the World
				Trade Organization, and shall assist the United States Trade Representative in
				carrying out the Trade Representative’s functions under subsection (d). The
				Chief Trade Enforcement Officer shall make recommendations with respect to the
				administration of United States trade laws relating to foreign government
				barriers to United States goods, services, investment, and intellectual
				property, and with respect to government procurement and other trade matters.
				The Chief Trade Enforcement Officer shall perform such other functions as the
				United States Trade Representative may
				direct.
						.
				(c)CompensationSection
			 5314 of title 5, United States Code, is amended by inserting Chief Trade
			 Enforcement Officer as a new item after Chief Agricultural
			 Negotiator.
				(d)Technical
			 amendmentsSection 141(e) of the Trade Act of 1974 (19 U.S.C.
			 2171(e)) is amended—
					(1)in paragraph (1),
			 by striking 5314 and inserting 5315; and
					(2)in paragraph (2),
			 by striking the maximum rate of pay for grade GS–18, as provided in
			 section 5332 and inserting the maximum rate of pay for level IV
			 of the Executive Schedule in section 5315.
					502.Trade
			 Enforcement Working Group
				(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the United
			 States Trade Representative shall establish an interagency Trade Enforcement
			 Working Group, which shall be chaired by the Chief Trade Enforcement Officer of
			 the Office of the United States Trade Representative.
				(b)MembershipThe
			 Trade Enforcement Working Group shall include representatives from the
			 Departments of State, Treasury, Commerce, and Agriculture, and such other
			 departments and agencies as the United States Trade Representative considers
			 appropriate.
				(c)ResponsibilityThe
			 Trade Enforcement Working Group shall assist and advise the Chief Trade
			 Enforcement Officer in carrying out the principal functions described in
			 section 141(c)(6) of the Trade Act of 1974. Although the Chief Trade
			 Enforcement Officer shall carefully consider any advice provided by the Trade
			 Enforcement Working Group, the Chief Trade Enforcement Officer shall not seek
			 clearance or any other form of approval from the Trade Enforcement Working
			 Group for any actions the Chief Trade Enforcement Officer takes in carrying out
			 the functions described in such section 141(c)(6).
				503.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $5,000,000 to the Office of the United States
			 Trade Representative to carry out the provisions of this title.
			VIIntellectual
			 property enforcement personnel
			601.Section 337
			 judgesSection 337 of the
			 Tariff Act of 1930 (19 U.S.C. 1337) is amended by adding at the end the
			 following new subparagraph:
				
					(o)Section
				337 judges
						(1)In
				generalNotwithstanding the provisions of subsection 556(b) of
				title 5, United States Code, the Commission is authorized to appoint hearing
				officers, other than administrative law judges appointed under section 3105 of
				title 5, United States Code, to preside at the taking of evidence at hearings
				required by this section and to make initial and recommended decisions in
				accordance with sections 554, 556, and 557 of title 5, United States Code, in
				investigations under this section. The hearing officers appointed under this
				subsection shall be known as section 337 judges.
						(2)QualificationsA
				person appointed as a section 337 judge under paragraph (1) shall possess a
				minimum of 7 years of legal experience and be licensed to practice law under
				the laws of a State, the District of Columbia, the Commonwealth of Puerto Rico,
				or any territorial court established under the Constitution of the United
				States. The Commission may promulgate such other regulations as the Commission
				considers necessary with respect to the qualifications of section 337 judges,
				including technical expertise and experience in patent, trademark, copyright,
				and unfair competition law.
						(3)RotationSection
				337 judges shall be assigned to cases in rotation to the extent practicable or
				as otherwise provided for in the Commission’s rules.
						(4)Other
				dutiesA section 337 judge may not perform duties inconsistent
				with the duties and responsibilities of a section 337 judge.
						(5)RemovalA
				section 337 judge may only be removed for good cause shown upon a hearing
				conducted on the record by the Merit Systems Protection Board. The failure of
				the Commission to adopt the initial or recommended decision of a section 337
				judge shall not constitute good cause.
						(6)Competitive
				serviceExcept as otherwise provided, the laws, rules, and
				regulations applicable to positions in the competitive service apply to section
				337 judges. Upon appointment, a section 337 judge shall be paid in accordance
				with the pay rates of section 5372 of title 5, United States Code, commensurate
				with the pay rate of an administrative law judge with similar time in service.
				Section 337 judges shall not be Senior Executive Service positions for the
				purposes of sections 3131 and 3132 of title 5, United States Code.
						(7)Performance
				evaluationsSection 337 judges shall not receive performance
				evaluations and shall not be compensated based on
				performance.
						.
			VIIInteragency
			 trade organization
			701.Clarification
			 of role of interagency trade organization established under section
			 242(a) of the Trade Expansion Act of
			 1962Section 141(c)(1)(I) of
			 the Trade Act of 1974 (19 U.S.C. 2171(c)(1)(I)) is amended to read as
			 follows:
				
					(I)be chairman of
				the interagency trade organization established under section 242(a) of the
				Trade Expansion Act of 1962, consult with and carefully consider any advice
				provided by such organization in the performance of the functions of the United
				States Trade Representative, but the United States Trade Representative shall
				not seek clearance or any other form of approval from the interagency trade
				organization for any actions the United States Trade Representative takes in
				the performance of the functions described in this subsection;
				and
					.
			
